Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 and 14 are pending in this application. Claim 1 is currently amended. Claims 2-4 are original. Claims 5-13 are withdrawn. Claim 14 is new.

Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/12/2022 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has been considered by the examiner.

Claim Objections
Claim 14 is objected to because of the following informalities:  
On line 14, “a DC bus return path” should be -- the DC bus return path--.
Appropriate correction is required.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Jokinen (US 20040264084 A1), and further in view of Chen (CN101656418A; Translation attached).
Regarding claim 1, Jokinen teaches a power input circuit (abstract, polarity protection circuit) connected between a power source ([0018], the load is supplied from the positive 101 and negative 107 terminals of a power supply), the power input circuit comprising: a first switch (i.e. MOSFET 110) (fig.2) disposed between the power source (implicit, as seen in fig.2) and a load ([0018], the load, utilising the polarity protection is connected to the output of the illustrated protective circuit, to its positive 116 and negative 117 terminals), the first switch configured to provide reverse polarity protection from the power source ([0020], The n-channel MOSFET 110 used as the polarity protection); and a second switch (i.e. npn-transistor 113) (fig.2) connected to the first switch (implicit, as seen in fig.2), the second switch having a voltage needed for activation to open from being closed (implicit behavior of a transistor), the second switch being configured to open and prevent activation of the first switch to close ([0023], Then the transistor 113 is activated and it discharges the gate charge of the MOSFET 110) (it is necessarily true that MOSFET 110 is opened and prevented from closing) and conduct power from the power source to the load when the first switch is open during a reverse polarity condition of the power source ([0023], current between the battery and the load tends to change its direction) ([0023], whereby a current in the wrong direction can be completely avoided), and to isolate the first switch from activation to close ([0022], The MOSFET 110 must become non-conducting as fast as possible) due to a load side generated voltage during a short circuit condition of the power source ([0022], for instance a short circuit in the battery supply during normal operation), when the load side generated voltage reaches the voltage needed for activation of the second switch to open ([0022], If there is for instance a short circuit in the battery supply during normal operation).
Jokinen does not teach that, the load is a motor in an electric motor drive system.
Chen teaches in a similar field of endeavor of power reverse protection that, the load is a motor (e.g. fan 29) (fig.2) in an electric motor drive system (i.e. motor circuit 2) (fig.2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the load is a motor in an electric motor drive system in Jokinen, as taught by Chen, as it provides the advantage of protecting the load from reverse polarity, while maintaining low power loss with rapid response.
Regarding claim 2, Jokinen and Chen teach the power input circuit of claim 1, wherein the first switch and the second switch are each selected from the group consisting of a metal oxide semiconductor field effect transistor (MOSFET) (Jokinen, i.e. MOSFET 110) (fig.2), a bipolar junction transistor (BJT) (Jokinen, i.e. npn-transistor 113) (fig.2), an insulated-gate bipolar transistor (IGBT), or a thyristor.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jokinen (US 20040264084 A1) and Chen (CN101656418A; Translation attached), and further in view of Utsuno (US9887578B2).
Regarding claim 3, Jokinen and Chen teach Jokinen and Chen teach the power input circuit of claim 2, wherein the first switch is disposed in a direct current (DC) bus return path of the power source (Jokinen, [0018], power supply, for instance a battery) (implicit, as seen in fig.2) and is configured to be closed when a positive terminal of the power source is connected to a DC bus supply path of the power source (Jokinen, [0022], current tends to flow in the wrong direction. Therefore the MOSFET is kept in the non-conducting state) (it is necessarily true that during normal operation MOSFET 110 is closed), and be open when a negative terminal of the power source is connected to the DC bus supply path (Jokinen, [0022], current tends to flow in the wrong direction. Therefore the MOSFET is kept in the non-conducting state), to provide reverse polarity protection (Jokinen, implicit); wherein the second switch is connected between the first switch and the load (Jokinen, implicit, as seen in fig.2); and wherein the first switch is selected from the group consisting of a n-channel MOSFET (nMOS) (Jokinen, implicit, as seen in fig.2).
Jokinen and Chen do not teach, the second switch is configured to be closed when the first switch is closed, and to be open when the first switch is open and when a positive voltage is received from the load; and wherein the second switch is selected from the group consisting of p-channel MOSFET (pMOS), a PNP type BJT, a p-channel type IBGT, or a p-channel type thyristor.
Utsuno teaches in a similar field of endeavor of power input circuit to charge a secondary battery, that it is conventional to a have a second switch (i.e. PMOS transistor 100a) (fig.7) is configured to be closed when the first switch is closed, and to be open when the first switch is open (column 12 lines 17-20, NMOS transistor 120a turns on and off together with PMOS transistor 100a) and when a positive voltage is received from a load (i.e. secondary battery 20) (fig.7) (column 11 lines 31-33, when VSC is less than VDD … the output of the comparator 70 is high. Implicit that comparator outputs high when load 20 outputs higher or positive voltage compared to source 10) (column 12 lines 6-8, When the output of the comparator 70 is high, PMOS transistor 100a turns off); and wherein the second switch is selected from the group consisting of p-channel MOSFET (pMOS) (e.g. PMOS transistor 100a) (fig.7).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally designed have the second switch configured to be closed when the first switch is closed, and to be open when the first switch is open and when a positive voltage is received from the load in Jokinen and Chen, as taught by Utsuno, as it provides the advantage of reduced power loss when first switch is turned off.
Regarding claim 4, Jokinen, Chen and Utsuno teach the power input circuit of claim 3, wherein the first switch is a nMOS type MOSFET (Utsuno, i.e. NMOS transistor 120a) (fig.7) having a drain terminal (Utsuno, i.e. drain D of transistor 120a) (fig.7) connected (Utsuno, implicit, as seen in fig.7) to a DC bus return path (Utsuno, i.e. low side section 30L) (fig.7), a source terminal (Utsuno, i.e. source S of transistor 120a) (fig.7) connected (Utsuno, implicit, as seen in fig.7) to ground (Utsuno, e.g. cathode 30c of load 20 can be arbitrarily connected to ground) (fig.7) and a gate terminal (Utsuno, i.e. gate G of transistor 120a) (fig.7) connected to a gate resistor (Utsuno, i.e. Resistance element 90a) (fig.7) and controlled by the second switch (Utsuno, column 11 lines 54-56, Resistance element 90a and PMOS transistor 100a operate as a PMOS inverter), and the second switch is a pMOS type MOSFET (Utsuno, i.e. PMOS transistor 100a) (fig.7) having a drain terminal (Utsuno, i.e. drain D of transistor 100a) (fig.7) connected to the gate terminal of the first switch (Utsuno, implicit, as seen in fig.7), a source terminal (Utsuno, i.e. source S of transistor 100a) (fig.7) connected to the DC bus supply path (Utsuno, implicit, as seen in fig.7) and a gate terminal (Utsuno, i.e. gate G of transistor 100a) (fig.7) connected to the DC bus return path (Utsuno, e.g. gate G of transistor 100a is connected to return path 30L of source 10 via fourth path 130a) (fig.7).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jokinen (US 20040264084 A1), and further in view of Chen (CN101656418A; Translation attached) and Utsuno (US9887578B2).
Regarding claim 14, Jokinen teaches a power input circuit (abstract, polarity protection circuit) connected between a power source ([0018], the load is supplied from the positive 101 and negative 107 terminals of a power supply), the power input circuit comprising: a first switch (i.e. MOSFET 110) (fig.2) disposed between the power source (implicit, as seen in fig.2) and a load ([0018], the load, utilising the polarity protection is connected to the output of the illustrated protective circuit, to its positive 116 and negative 117 terminals), the first switch configured to provide reverse polarity protection from the power source ([0020], The n-channel MOSFET 110 used as the polarity protection); and a second switch (i.e. npn-transistor 113) (fig.2) connected to the first switch (implicit, as seen in fig.2) and configured to prevent activation of the first switch to close ([0023], Then the transistor 113 is activated and it discharges the gate charge of the MOSFET 110) (it is necessarily true that MOSFET 110 is opened and prevented from closing) and conduct power from the power source to the load during a reverse polarity condition of the power source ([0023], current between the battery and the load tends to change its direction) ([0023], whereby a current in the wrong direction can be completely avoided), and to isolate the first switch from activation ([0022], The MOSFET 110 must become non-conducting as fast as possible) due to a load side generated voltage during a short circuit condition of the power source ([0022], for instance a short circuit in the battery supply during normal operation); wherein the first switch is disposed in a direct current (DC) bus return path of the power source (Jokinen, [0018], power supply, for instance a battery) (implicit, as seen in fig.2) and is configured to be closed when a positive terminal of the power source is connected to a DC bus supply path of the power source (Jokinen, [0022], current tends to flow in the wrong direction. Therefore the MOSFET is kept in the non-conducting state) (it is necessarily true that during normal operation MOSFET 110 is closed), and be open when a negative terminal of the power source is connected to the DC bus supply path (Jokinen, [0022], current tends to flow in the wrong direction. Therefore the MOSFET is kept in the non-conducting state), to provide reverse polarity protection (implicit); wherein the second switch is connected between the first switch and the load (implicit, as seen in fig.2); wherein the first switch is a n-channel metal oxide semiconductor field effect transistor (nMOS) (Jokinen, implicit, as seen in fig.2) having a drain terminal (e.g. drain of 110) (fig.2) connected to the DC bus return path (implicit, as seen in fig.2), a source terminal (e.g. source of 110) (fig.2) and a gate terminal (e.g. gate of 110) (fig.2) connected to a gate resistor (e.g. resistor 104) (fig.2) and controlled by the second switch ([0022], discharging the gate charge of the MOSFET 110 with the aid of an npn-transistor 113), and the second switch is.
Jokinen does not teach, the load is a motor in an electric motor drive system. Jokinen does not teach the second switch configured to be closed when the first switch is closed, and to be open when the first switch is open and when a positive voltage is received from the load; wherein the first switch has the source terminal connected to ground and the second switch is a p-channel metal oxide semiconductor field effect transistor (pMOS) having a drain terminal connected to the gate terminal of the first switch, a source terminal connected to the DC bus supply path and a gate terminal connected to the DC bus return path, the second switch remaining open when the first switch is open from the connection of the negative terminal of the power source to the DC bus supply path during a fault condition, and when a positive voltage is received from the load and causes the source terminal voltage of the pMOS to be the same as the gate terminal voltage of the pMOS.
Chen teaches in a similar field of endeavor of power reverse protection that, the load is a motor (e.g. fan 29) (fig.2) in an electric motor drive system (i.e. motor circuit 2) (fig.2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the load is a motor in an electric motor drive system in Jokinen, as taught by Chen, as it provides the advantage of protecting the load from reverse polarity, while maintaining low power loss with rapid response.
Jokinen and Chen do not teach, the second switch configured to be closed when the first switch is closed, and to be open when the first switch is open and when a positive voltage is received from the load; wherein the first switch has the source terminal connected to ground and the second switch is a p-channel metal oxide semiconductor field effect transistor (pMOS) having a drain terminal connected to the gate terminal of the first switch, a source terminal connected to the DC bus supply path and a gate terminal connected to the DC bus return path, the second switch remaining open when the first switch is open from the connection of the negative terminal of the power source to the DC bus supply path during a fault condition, and when a positive voltage is received from the load and causes the source terminal voltage of the pMOS to be the same as the gate terminal voltage of the pMOS.
Utsuno teaches in a similar field of endeavor of power input circuit to charge a secondary battery, that it is conventional to a have the second switch (i.e. PMOS transistor 100a) (fig.7) configured to be closed when the first switch is closed, and to be open when the first switch is open (column 12 lines 17-20, NMOS transistor 120a turns on and off together with PMOS transistor 100a) and when a positive voltage is received from the load (i.e. secondary battery 20) (fig.7) (column 11 lines 31-33, when VSC is less than VDD … the output of the comparator 70 is high. Implicit that comparator outputs high when load 20 outputs higher or positive voltage compared to source 10) (column 12 lines 6-8, When the output of the comparator 70 is high, PMOS transistor 100a turns off); wherein the first switch has the source terminal connected to ground (column 3 lines 50-52, the entire low side section 30L is always at substantially a single potential referred to below as the ground potential or zero volts (0 V)) and the second switch is a p-channel metal oxide semiconductor field effect transistor (pMOS) (e.g. PMOS transistor 100a) (fig.7) having a drain terminal (e.g. drain of 100a) (fig.7) connected to the gate terminal of the first switch (implicit, as seen in fig.7), a source terminal (e.g. source of 100a) (fig.7) connected to the DC bus supply path (implicit, as seen in fig.7) and a gate terminal (e.g. gate of 100a) (fig.7) connected to the DC bus return path (e.g. connected to return path via 130a) (fig.7), the second switch remaining open when the first switch is open (column 12 lines 17-20, NMOS transistor 120a turns on and off together with PMOS transistor 100a) from the connection of the negative terminal of the power source to the DC bus supply path during a fault condition (column 11 lines 31-33, when VSC is less than VDD … the output of the comparator 70 is high. Implicit that comparator outputs high when load 20 outputs higher or positive voltage compared to source 10) (column 12 lines 6-8, When the output of the comparator 70 is high, PMOS transistor 100a turns off), and when a positive voltage is received from the load (column 11 lines 31-33, when VSC is less than VDD … the output of the comparator 70 is high. Implicit that comparator outputs high when load 20 outputs higher or positive voltage compared to source 10) (column 12 lines 6-8, When the output of the comparator 70 is high, PMOS transistor 100a turns off) and causes the source terminal voltage of the pMOS (column 4 lines 64-65, The source S of PMOS transistor 100a is connected to the high side section) to be the same as the gate terminal voltage of the pMOS (column 6 line 46, At time S the output from the comparator 70 goes high, turning off PMOS transistor 100a) (it is necessarily true that both gate and source have high signal).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally configured the second switch to be closed when the first switch is closed, and to be open when the first switch is open and when a positive voltage is received from the load; wherein the first switch has the source terminal connected to ground and the second switch is a p-channel metal oxide semiconductor field effect transistor (pMOS) having a drain terminal connected to the gate terminal of the first switch, a source terminal connected to the DC bus supply path and a gate terminal connected to the DC bus return path, the second switch remaining open when the first switch is open from the connection of the negative terminal of the power source to the DC bus supply path during a fault condition, and when a positive voltage is received from the load and causes the source terminal voltage of the pMOS to be the same as the gate terminal voltage of the pMOS. in Jokinen and Chen, as taught by Utsuno, as it provides the advantage of reduced power loss when first switch is turned off.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        10/07/2022





	/THIENVU V TRAN/                                             Supervisory Patent Examiner, Art Unit 2839